DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 06/27/2022 have been received and entered into the case record.
Claims 1-12 and 14-21 are pending in the application.
Claim 21 is newly added.
Claim 19 is amended.
Claims 7-12 and 14-18 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-6, 19 and 20 are examined on the merits.


Claim Interpretation
	As the specification does not define “factor of 40” or “factor of 30”, Claims 1 and 4 are interpreted as having a 40-fold or 30-fold increase, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US Patent No. 9,187,727; IDS Patent Reference No. 10 filed 11/04/2019) in view of Hippen et al. (2011. Sci Transl Med 3(83): 1-9), Young et al. (US20140051165; IDS Patent Reference No. 5 filed 11/04/2015), Alcorn et al. (1999. Cytotherapy 1(1): 31–40),Sattui et al. (2012. Cytometry Part B (Clinical Cytometry) 82B:54–58), and Cabezudo (2000. TRANSFUSION 40:1223-1227).
Regarding claims 1, 4, 5, 19 and 21, Godfrey et al. discloses a method for selecting and expanding a population of CD4+/CD25+ T -regulatory cells from human cord blood as T-regulatory cells as CD4+CD25+ T-regulatory cells appear to be central control elements of immunoregulation, and understanding their biology is important to efforts aimed at therapeutically manipulating immune responses (Col. 1, lines 44-47; Col. 3, lines 44-45, 59-61; Col. 4, lines 50-51). Said method comprises isolating (i.e. selecting) a population of CD4+/CD25+ T-regulatory (T-reg) cells and culturing the selected population in order to produce an expanded population (Col. 3, lines 44-46; Col. 7, lines 1-9; Col. 22, lines  35-40). Therefore Godfrey et al. teaches steps c and d of the present invention. Furthermore, Godfrey et al. teaches that the medium used to multiply the T cells of the present invention comprises an antibody to CD3, and antibody to CD28, and a cytokine, preferably, but not limited to, IL-2. This is because a cell isolated by the methods of the present invention can be multiplied approximately 100 fold by culturing the cell with an antibody that binds CD3, and antibody that binds CD28, and IL-2. (Col. 13, lines 45-52). Therefore it would be obvious that the expansion methods could result in 30 or 40-fold increases.
However, Godfrey et al. does not teach a frozen non-mobilized apheresis/leukapheresis sample received from an individual (step a).  
Hippin et al. teaches restimulated cryopreserved donor CD4+CD25+ regulatory T-cells (nTregs) obtained from non-mobilized leukapheresis expanded ex vivo for the purpose of treating Graft-versus-host disease (GVHD) and auto-immunity by providing an off-the-shelf, cost effective and proven cellular therapy (Abstract). Fresh and cryopreserved nTregs each were capable of suppressing lethality in a xenogeneic model of GVHD (p. 2). Furthermore Hippen et al. teaches that their freeze/thaw conditions allow expanded nTregs from apheresis samples to maintain phenotype and suppressive function post cryopreservation and nTreg master cell banks would be an effective treatment for multiple diseases because nTregs suppress third-party responses, are able to maintain suppressive function after freeze/thaw, and ameliorate disease without long-term persistence (p. 6-7, 8). 
It would have been obvious to one of ordinary skill in the art to utilize a  non-mobilized leukapheresis sample as taught by Hippin et al. in the method of selecting and expanding T-reg cells as taught by Godfrey et al. with a reasonable expectation of success. As shown by Hippen et al. fresh non-mobilized apheresis/leukapheresis samples can be utilized in culture and selection methods for CD4+CD25+ T-regs and therefore  it is a known source for purpose of selection and expansion as well as treating GVHD lethality (Hippen et al., Abstract). Although the leukapheresis sample is not frozen and then thawed, it is known in the art that frozen or fresh apheresis samples can be utilized in isolating cells. Furthermore, in a study 19 components of leukapheresis samples were processed and cryopreserved successfully with high nucleated cell recovery from thawed bags (Cabezudo et al., Table 1, p. 1224) which would indicate a reasonable expectation of success with T-reg cells obtained from a frozen leukapheresis sample. Thus utilizing a frozen leukapheresis sample instead of a fresh sample would be utilizing known equivalent sources of T-reg cells for the same purpose of cell isolation and collection. 
However, Godfrey et al. and Hippen et al. do not teach suspending or washing the thawed apheresis sample in a buffer comprising Human Serum Albumin (HSA), Magnesium Chloride (MgCl2) and Dornase Alfa (step b).
Young et al. teaches methods of thawing cryopreserved cord blood for the purpose of treatment wherein DNases such as PULMOZYME (i.e. Dornase Alfa), MgCl2, and HSA in buffers are added to the thawing cord blood to form a suspension (para. 0003, 0024, 0027, 0055, Example I part II). Young et al. teaches that the DNAse is utilized for the purpose of preventing the increase of viscosity of the collected cord blood cells and hinders further handling of the cord blood cells for clinical uses due to the lysing of RBCs which can occur during cryopreservation and thawing (para. 0024).
It would have been obvious to one of ordinary skill in the art to thaw the apheresis sample utilized in the method made obvious by Godfrey et al. and Hippen et al. in a buffer of DNases such as Dornase Alfa, MgCl2 and HSA as taught by Young et al. with a reasonable expectation of success. An artisan would be motivated to utilize a buffer containing a DNAse in order to prevent the increase of viscosity of the collected cord blood cells which hinders further handling of the cord blood cells for clinical uses due to the lysing of RBCs which can occur during cryopreservation and thawing (Young et al.; para. 0024). An artisan would be motivated to utilize MgCl2 in conjunction with the DNAse as DNase is an enzyme which requires the presence of magnesium ions to function effectively (Alcorn et al.; p. 33). Additionally, an artisan would be motivated to utilize HSA as it is capable of maintaining pH stability longterm (Young et al.; para 0027). Regarding the wherein clause of claim 5 which recites utilizing the buffer comprising Dornase Alfa, MgCl2 and HSA in steps c) through g),  it would be obvious to utilize the buffer at multiple steps especially where beads are utilized to sort out the target cells as HSA is known to maintain pH stability longterm and Pulmozyme/Dornase Alfa is known to improve the yield of cells from a cell fraction as it is highly effective at degrading free DNA, thus reducing interference in the release of cells from the antibody-bead complex (Young et al.; para 0027; Alcorn et al. p. 38). 
Additionally, regarding the limitation of the cells isolated from the frozen apheresis/leukapheresis sample having an equivalent immunosuppressant effect as the fresh cells, Sattui et al. teaches the effects of cryopreservation on regulatory T cells (Tregs) from peripheral blood mononuclear cells wherein the Tregs are CD4+CD25+ cells which are FoxP3+ or CD127lo-neg (Abstract, Fig 1). The method disclosed took fresh blood samples from healthy volunteers and HIV infected patients via heparinized tubes and then separated via flow cytometry for the desired cell markers or cryopreserved via liquid nitrogen (p. 55). Sattui et al. found that regarding CD4+ cells, there was no significant difference between the fresh and frozen samples as the percentages obtained from the samples were 42.6% and 42.3% (i.e. less than 3% CD4+ cells) (p. 56). Furthermore, Sattui et al. teaches that CD4+CD25+ cells demonstrated a decrease of 3.13% to 1.26% in fresh vs. frozen and thawed cells (i.e. less than 5% CD25+ cells) (Fig 1). 
It would have been obvious to one of ordinary skill in the art to obtain CD4+ cells and CD25+ cells at percentages less than 3% and 5% respectively as taught by Sattui et al. utilizing the method of Godfrey et al. with a reasonable expectation of success. Cryopreservation allows the recollection of a large number of samples and their subsequent analysis in specialized laboratories at distant sites as opposed to fresh samples as well as enables the optimization of resources and reduces interobserver variability (Sattui et al. p. 55). Therefore, one would be motivated to have viabilities and phenotypes which are as close to the fresh population as possible when cryopreserving cells (i.e. a low percentage of change between fresh and frozen cells) as Tregs characterized by CD4+CD25+ are known to function in the prevention of autoimmune diseases, control of chronic inflammatory diseases, maintaining immunity, and limiting antitumor immunity (Sattui et al., p. 54). 
As the immunosuppressant effect of the invention is not particularly defined, it is interpreted that because the cryopreserved cells of Sattui et al. are obtained in almost the same numbers of viability and cell markers as the thawed cells, the immunosuppressant effect would be equivalent.
Regarding claim 20, Godfrey et al. teaches measuring the immunosuppressant function of the isolated T-regs in a mixed lymphocyte reaction (i.e. standard mixed lymphocyte assay) (Col 4, lines 32-35).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (supra) in view of Hippen et al. (supra), Young et al. (supra), Alcorn et al. (supra), Sattui et al. (supra), and Cabezudo (supra) as applied to claims 1-5, 19 and 20 above, and in further view of Jhunjhunwala et al. (2012. Journal of Controlled Release 159(1): 78-84) and Strauss et al. (2007. The Journal of Immunology, 178: 320–329)
The teachings of Godfrey et al., Hippen et al., Young et al., Alcorn et al., Sattui et al. and Cabezudo make obvious a method of culturing and expanding T regulatory cells (i.e. CD25+ cells) in growth media that comprises IL-2, in the presence of beads (i.e. a surface) comprising anti-CD3+ antibodies and anti-CD28+ antibodies (Col. 3 lines 1-4, Col. 4, lines 7-10; Col 5, lines 56-57; Col. 13, lines 45-48; Col. 18, lines 46-50). Godfrey et al. further teaches that said media comprising IL-2 and the presence of beads can be replaced (i.e. additional media) at any time during the culture, preferably every 3 or 4 days (Col. 13, lines 1-4). Therefore this method would read on the claimed intervals of about 3 days or about 2 days recited throughout the method steps. Futhermore, Dornase Alfa, HSA, and MgCl2 have been utilized in the method.
Godfrey et al., Hippen et al., Young et al., Alcorn et al., Sattui et al., and Cabezudodo not teach the addition of TGF-beta nor rapamycin into the growth media. Furthermore, these references do not teach that rapamycin is not added beyond day 9 of culturing.
Jhunjhunwala et al. teaches that IL-2 in combination with TGF-beta and rapamycin have been previously reported to induce T regulatory cells and further teach that the combination in a controlled release formulation can achieve the same result (Abstract, p. 81). Furthermore, enhancing these Treg numbers and function has the potential to suppress transplant rejection and autoimmunity in therapies (p. 82). Jhunjhunwala et al. further teaches that a continuous presence of Tgf-beta is required for FoxP3 expression in naïve T cells (i.e. a marker of T reg cell expression) (p. 81-82). Additionally, rapamycin is a known factor which favors Treg development (p. 79).
It would have been obvious to one of ordinary skill in the art to culture CD25+ T cells in the presence of IL-2 and beads which have anti-CD3/anti-CD28 antibodies as taught by Godfrey et al., Hippen et al., Young et al., Alcorn et al. and Sattui et al. and add TGF-beta and rapamycin to the growth media as taught by Jhunjhunwala et al. with a reasonable expectation of success. An artisan would be motivated to utilize TGF-beta and rapamycin as a continuous presence of Tgf-beta is required for FoxP3 expression in naïve T cells (i.e. a marker of T reg cell expression) and rapamycin is a known factor which favors Treg development (Jhunjhunwala et al.; p. 79, 81-82). An artisan would further be motivated to stop adding rapamycin at a certain point in cell culture (i.e. less than the 9th day of culture) as after 1 week of expansion, the proliferation numbers of both cultures which contain and do not contain rapamycin have similar cell counts from the resulting expansion as the cells have become resistant to rapamycin as the remaining cells should be T regulatory cells and CD25- cell proliferation was blocked (Strauss et al.; Fig 2., p. 323-324). Any repetitive steps (i.e. vi and vii) would be obvious to one of ordinary skill in the art to further expand the cell culture.
Therefore the invention would have been obvious to one of ordinary skill in the art. 


Response to Arguments
Applicant’s arguments filed 06/27/2022 with respect to 112 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 06/27/2022 regarding the 103 rejections have been fully considered but they are not persuasive. 
Regarding the references of Hippen and Godfrey, Applicant argues that they do not predict a fresh apheresis sample could be frozen, thawed, and then used because cells react differently depending on the cryopreservation before or after selection, specifically freezing and thawing results in reduced viability. Applicant further states that the Examiner did not address any of Applicant’s previous arguments as to why one of ordinary skill in the art would ignore the clear teaching of the art available. Applicant assumes Examiner accepted the Godfrey and Hippen arguments and utilized Cabezudo.
Examiner disagrees that arguments were not addressed previously and states that arguments were addressed and response to the arguments, previous rejections were rewritten in a new Non-Final OA set forth and filed 02/25/2022. Cabezudo was cited in the previous OA mailed on 02/25/2022 to establish a reasonable expectation of success by showing that in a study 19 components of leukapheresis samples were processed and cryopreserved successfully with high nucleated cell recovery from thawed bags (Cabezudo et al., Table 1, p. 1224). Therefore one would have a reasonable expectation of success from the references of Hippen and Godfrey. Although Applicant claims that cells would react differently depending on the cryopreservation before or after selection, there is no evidence that freezing the claimed cells before or after purification changes cell integrity as it is extremely well known that Tregs can be cryopreserved as supported by Cabezudo. Hippen shows that Tregs can be successfully cryopreserved with phenotypes maintained and suppressive function intact thus one of ordinary skill would have a reasonable expectation of success to expand and select Tregs from a population cryopreserved. Thus, this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Applicant argues that Hippen teaches Tregs are frozen after the selection and Cabezudo utilizes PBPC wherein stem cells are present and it is known in the art that stem cells are “Freezer-friendly”, thus it does not translate to the cryopreservation of T-regs as it only shows a lack of adverse effect of HPC after freezing. 
Regarding the argument of Hippen teaching that the selection is before the freezing, the rejection as a whole points to the selection methods being suitable for before or after frozen and thawed samples. If an artisan can freeze Tregs and utilize them after thawing as taught by Hippen, it would be obvious to one of ordinary skill in the art that Tregs would additionally be viable if frozen before selection as the freeze-thaw still produces Tregs with maintained phenotypes and suppressive function. Regarding the arguments of Cabezudo, Examiner disagrees that the reference doesn’t translate to Tregs. Cabezudo takes 19 components of an apheresis/leukapheresis sample, which would contain Tregs, and shows that processing samples were capable of use afterwards wherein one of the results was that HPC had a lack of adverse effects. 
Applicant additionally points to the arguments cited of Florek and Golab wherein the direct administration of adoptively transferred frozen and thawed Tregs adversely affects their immunosuppressive potential and that Golab asserts that the challenges identified by Florek et al. were still an issue for the cryopreservation of Treg cells.
While Florek and Golab discuss Treg cryopreservation and its challenges post-thaw regarding a lesser viability, the cells would still be able to be expanded post cryopreservation. This is a teaching of Hippen wherein both the fresh and cryopreserved Treg cells have the capability to be expanded. Thus even if the viability was lower, one of ordinary skill in the art could expect to expand the post-thaw population. 
Regarding the argument of a different thaw medium, the medium is addressed in the rejection by the reference of Young et al, which is detailed in the response to arguments below.
Regarding the reference of Young et al., Applicant argues that thawing cryopreserved cord blood samples including DNase wherein viscosity is changed does not include Tregs. Cord blood sample is very different than leukapheresis samples. Thawed apheresis samples contains granulocytes which cause clumping which is not present in cord blood. Examiner disagrees. The cord blood sample encompasses Tregs as T cells are found in cord blood.  As the reference is utilized to discuss the medium and DNase,, DNases such as PULMOZYME (i.e. Dornase Alfa), MgCl2, and HSA in buffers are added to the thawing cord blood to form a suspension (para. 0003, 0024, 0027, 0055, Example I part II). Thus they would be utilized to thaw cord blood containing Tregs with a reasonable expectation of success. Young et al. teaches that the DNAse is utilized for the purpose of preventing the increase of viscosity of the collected cord blood cells and hinders further handling of the cord blood cells for clinical uses due to the lysing of RBCs which can occur during cryopreservation and thawing (para. 0024). 
Applicant argues that Sattui is PMBCs collected from whole blood and cryopreserved with white cells. No selection or expansion following the cryopreservation. Furthermore, Applicant points to p. 57 wherein “there is a significant reduction in the CD4CD25FoxP3 population. The reduction observed in both non-HIV and HIV-1 varied widely, therefore, making it impossible to predict or anticipate.” Applicant argues that Sattui leads away from the utilization of a thawed leukapheresis sample.
Regarding Applicant’s argument regarding p. 57, the impossible to predict or anticipate is referring to the HIV and non-HIV patients, showing that it is not associated with one or the other, but rather across the board the reduction varies. Although there is a reduction, cells are present at the end which are in the percentages claimed, showing that the percentages can be obtained with a reasonable expectation of success according to the state of the art. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        


/TAEYOON KIM/Primary Examiner, Art Unit 1631